Case 21-30080-hdh11 Doc Filed 01/15/21 Entered 01/15/21 15:22:04. Page i1of9

MARK S. RUBIN (#117361550)
RUBIN & ASSOCIATES, P.C.

13601 PRESTON ROAD, SUITE 500E
DALLAS, TX 75240

(214)760-7777

(214)760-9100 FAX

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

 

DALLAS DIVISION
IN RE: LARRY R. JONES § CASENO: Z/- 300%|
Debtors CHAPTER 7
AFFIDAVIT OF DEBTOR

 

SECTION 521 (a)(1)(B)(iv) COMPLIANCE

STATE OF TEXAS

COUNTY OF DALLAS

6On CGD LOD

BEFORE ME the undersigned authority on this day personally appeared LARRY R. JONES,
who being by me duly sworn, upon oath deposed and stated as follows:

“hy My name is LARRY R. JONES, and I am the Debtor, in the above-captioned bankruptcy
proceeding.

2 Tam over the age of twenty-one (21), am competent to make this affidavit and have personal
knowledge of the following statements.

3. During the six (6) months prior to filing bankruptcy, I have been unemployed since October
2020, and received only Unemployment Compensation since.

The foregoing facts are of my own personal knowledge and belief and, if called upon to appear as
a witness, I could, and would, testify competently thereto. I declare under penalty of perjury that to
the best of my knowledge the foregoing facts are true and correct.”
Case 21-30080-hdh11 Doc Filed 01/15/21 Entered 01/15/21 15:22:04

FURTHER, AFFIANT SAYETH NOT.

1 le - >
Dated this the / ) day of JAAMAALY CO?
7

/ 4

f \ } /
LAR Lo
LARRY R. JONES

SUBSCRIBED AND SWORN to on this the \S™ day of NR

AGP LUISA RUIZ dL
iS ID #132707864 Pe
ee My Commission Expires
October 02, 2024

CVV F ETT T ITTY Y Tree
WENT TTT TTT TTY

AFFIDAVIT OF DEBTOR - PAGE 2

Page 2 of 9

, OOU

Notary Public in and for the State of Texas
Case 21-30080-hdh11 Doc Filed 01/15/21 Entered 01/15/21 15:22:04 Page 3o0f9

Payment Details by Week

Claimant Information

Name:
LARRY R JONES
Sociai Security Number (SSN):

Dec 27, 2020 to Jan 02, 2021

c& TWC Processed Date:
Jan 05, 2021

t Amount Deposited:
$635.00

t& Deduction(s)
Child Support:

$200.00
Dec 20, 2020 to Dec 26, 2020

t& Twec Processed Date:
Jan 05, 2021
& Amount Deposited:
$335.00
o Deduction(s)
Child Support:

$200.00

Dec 13, 2020 to Dec 19, 2020

&& TWC Processed Date:
Dec 23, 2020
& Amount Deposited:
$335.00

oS Deduction(s)
Child Support:

$200.00

Dec 06, 2020 to Dec 12, 2020

tS) TWC Processed Date:
Dec 23, 2020

c amount Deposited:
$335.00

oo Deduction(s)
Case 21-30080-hdh11 Doc Filed 01/15/21 Entered 01/15/21 15:22:04 Page 4of9

Child Support:
$200.00

Nov 29, 2020 to Dec 05, 2020

t&! TWC Processed Date:
Dec 08, 2020

tc Amount Deposited:
$335.00 |

& Deduction(s)
Child Support:
$200.00

Nov 22, 2020 to Nov 28, 2020

t&! TWC Processed Date:
Dec 08, 2020
cS Amount Deposited:
$335.00
cS Deduction(s)
Child Support:

$200.00

Nov 15, 2020 to Nov 21, 2020

& TWC Processed Date:
Nov 24, 2020
& Amount Deposited:
$335.00
oF Deduction(s)
Child Support:

$200.00

Nov 08, 2020 to Nov 14, 2020

t& TWC Processed Date:
Nov 24, 2020
t& Amount Deposited:
$335.00
oF Deduction(s)
Child Support:

$200.00

Nov 01, 20206 to Nov 07, 2020
Case 21-30080-hdh11 Doc Filed 01/15/21 Entered 01/15/21 15:22:04 Page 5of9

& TWC Processed Date:
Nov 12, 2020

& Amount Deposited:
$335.00
cH Deduction(s)}
Child Support:
$200.00
Claim and
(eee nt neu in
Name: LARRY R JONES
Social Security Number (55M): ox

 
   
  

      
     

 

&! Printer-friendly Summary
Waiting Week

TWC cannot pay you for the first week of your claim. aise known as the &) waiting week, until you return to full-time work or exhaust
your benefits. If you return to full-time work before exhausting your benefits. you must inform TVWC in order fo receive payment for
that first week. To report that you retumed to full-time work, select ) Request your vVaiting Week from the Quick Links

 

Claim information

Claim Type: Reguiar Unemployment Benefits

Claim Start Date: Oct 11, 2020

Weekly Benefit Amount $535.00

Maximum Possible Benefits: $13,940.06

Benefits Paid to Date: $535.00

=! Benefits Remaining: $13,375.00

Next Date to Request Payment: This week on your scheduled filmg day or Thursday through Saturday
Your Scheduled Filing Day is - MONDAY

ee Gemma alot

&' TWIC Processed Date: Nov 02, 2020
t' Amount Deposited: $335.00

& Deductionis)
Child Support $200.00

For VWeekis} Oct 18, 2020 to Oct 24, 2020

Perea

ey Printer-friendly Summary
View Payment Details by eek

 

 

Week{s) | TWC Processed Date Deduction{s} Payment
Ow Oot 24, 2020 | Nov 02, 2020 3200.00 $934.06

Oct 14, 2020 to Oct 17, 2020 | Oct 27, 2020) 30.00 22.00)

 

 

  

 

 

 

 

 

 

 
Case 21-30080-hdh11 Doc Filed 01/15/21 Entered 01/15/21 15:22:04 Page 7 of9

i Page 1
CARLAND INDEPENDENT SCHOO, DSTHICE
Employee Full Name Larry R. Jones Employer Name Lakeview Centennial High School

Job Title

National Identifier
Employee Number
Latest Hire Date

Employer Phone Number 972-240-3740
Organization Lakeview Centennial High School
Pay Basis Contract Prof
Frequency Week

 

Original Hire Date § 11-Aug-2016 Shift
Adjusted Service Date Bargaining Unit
Assignment Number Collective Agreement
Location Lakeview Centennial High School Contract
Position LCHSTE.0200.TEACHER AGRI SCIENCE Grade 100
PRODUCTION
Payroll GISD Monthly
Employee Address 1413 Silo Rd Employer Address Lakeview Centennial High School
#1401 3505 Hayman Drive
Bonham, TX 75418 Garland, TX 75043
US US

 
 
 
 

 
     

 
        

   
 

__ Pay Period Payment Date gin Date Pay End Date Pay Rate — Annual Salary

“Galendar Month SS s«27-Oct-2020 - 01-Oct-2020 _ “31-Oct-2020 - 303.24 |

 

 

Bea

  
 
 
 
  

   

 

 

  
      
 
 
   
 
 

3471.40 331.79 isc
“cu | Se 5433.45 6,608.30 -

4,600.31"
35,440.62

 

 

 

 

 
 

ceese

  
 

      

ee :
Current Amount YTD Amount

 

 

 

 

Description Current Hours | » YTD Hours.

Contract Rate Prof 0,00 5,639.21 | 0.00 55,865.60 —
BOCK PROF ssn Same F250 72,880.78 M125 0. 721880.78
__RETRO PROF oe 0.00 i i i

 

 

 

_ Extra Period Stipend HS

0.00

 

 

     
 
 

YTD Description
- Federal Tax
_ Medicare

 

 
 

5763.49
814.81

DEP

 

   
   
 
    
   

_ Hospital Indemnity
TRS ACTIVE CARE

 

  

3124

 

 

    

   

E
_ Description

 

 

 

 

 

 

Description Current YTD | : Balance
: 867.00 8,670.00 Local Leave (Hours) 0.00
7 20.61 371.97 State Personal Leave (Hours) 0.00
“VOLGROUPTERMLIFE 70.35 140.70
Critical tliness
ACCIDENT

 

 
 
  
   
  

» GUL

 

     
       

 

 

 

 

Type ti‘ (Marital Status Exemptions | Additional Amount | Override Amount Override Percentage —
Texas No State Withholding Tax O| 0.00 | 0,00 0.00 —
Federal Single ZF 0.00 | 0.00 | 0.00 |

 

 

 

 

  
   

DepositiCheck Number
- 176335110

 

    
 
   

1,600.31

 

 

| Deposit/Check Number

 

 

 

 

No Results Found

 

 

 

| No Message(s) Found

 
Case 21-30080-hdh11 Doc Filed 01/15/21 Entered 01/15/21 15:22:04 Page 8 of9

j Page 1
GISD
Employee FuillName Larry R. Jones ‘i Employer Name —_ Lakeview Centennial High School
Job Title 8868.5 DARY TEACHER EmployerPhone Number 972-240-3740
National Identifier | Organization Lakeview Centennial High School
Employee Number ‘ee, Pay Basis Contract Prof
Latest Hire Date 11-Aug-2016 Frequency Week
Original Hire Date 11-Aug-2016 Shift
Adjusted Service Date Bargaining Unit
Assignment Number Collective Agreement
Loeation Lakeview Centennial High School Contract
Position LCHSTE.0200.TEACHER AGRI SCIENCE Grade 100
PRODUCTION
Payroll GISD Monthly
Employee Address 1413 Silo Rd Employer Address Lakeview Centennial High School
#1401 3505 Hayman Drive
Bonham, TX 75418 Garland, TX 75043
US US

 

 

 
 
  

'PayEnd Date
31-Aug-2020

   

  

 

  
  
 

 

Calendar Month | 27-Aug-2020 01-Aug-2020

 
 
 
   

Gross Pre-Tax Taxes Deductions Net Pay
Current 6,538.05 605.37 820,35 969.98 4,142.35
YTD 47,998.04 4,511.35 5,654.00 7,731.86 30,100.83

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

p'
Contract Rate Prof 44,595.18
RETRO PROF 69.50
Extra Period Stipend HS 3,333.36

 

 

 

pi
Federal Tax 727.02 4,969.85
DENTAL PPO Medicare 93.33 684.15

 

 

 

 

 

 

VISION

 

 

 

   

No State Withholding Tax
Federal Single 2

 

 

 

 

 

 

 

 

 

 

Deposit/Check Number | Bank Name i i i
174376284 | First Convenience Bank ic i R | 4,142.35

 

 

 

 

 

 
   

Description :
No Results Found |

 

No Message(s) Found
Case 21-30080-hdh11 Doc Filed 01/15/21 Entered 01/15/21 15:22:04 Page 9of9

i Page 1
GISD
Employee Full Name —_Larry R. Jones EmployerName Lakeview Centennial High School
i Job Title 8868.SECONDARY TEACHER Employer Phone Number 972-240-3740
National Identifier Organization Lakeview Centennial High School
Employee Number Pay Basis Contract Prof
' Latest Hire Date g-2016 Frequency Week
Original Hire Date 11-Aug-2016 Shift
Adjusted Service Date = Bargaining Unit
Assignment Number Bees Collective Agreement
Location Lakeview Centennial High School Contract
Position LCHSTE.0200. TEACHER AGRI SCIENCE Grade 100
PRODUCTION
Payroll GISD Monthly
Employee Address 1413 Silo Rd Employer Address Lakeview Centennial High School
#1401 3505 Hayman Drive
Bonham, TX 75418 Garland, TX 75043

US a us

 

 

  
  
  

Pay
| Calendar Month |_ 27-Jul-2020

        

Pay Begin Date | Pay End Date
7 01-Jul-2020 1 34-Jul-2020 299.50 |

 

 

 

 

 

 

 

 

 

     

 

 

 

Current 5,565.71 . ; 963.66 3,462.75
YTD 41,459.99 3,905.98 \ 6,761.88 25,958.48
Description Current Hours Current Amount | YTD Hours YTD Amount
Contract Rate Prof 0.00 6,565.71 0.00 38,959.97
Extra Period Stipend HS 0.00 0.00 0.00 2,500.02

 

 

 

 

 

   

 

 

Federal Tax H 4,242.83
Medicare 590.82

 

 

 

 

 

 

© Local Leave (Hours) = ee 4800!
State Personal Leave (Hours)

 

   
   

 

 

Type Marital Status Exemptions Additional Amount Override Amount | Override Percentage
Texas No State Withholding Tax 0 0.00 0.00 0.00
Federal Single 2 0,00 0.00 0,00

 

 

 

 

 

 

 

 

Deposit/Check Number | Bank Name i ' Account Number
173292144 | First Convenience Bank ic 3,462.75 |

 

 

 

 

 

 

ription \
|_No Results Found ]

  

“No Message(s) Foun’
